Citation Nr: 1734570	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  06-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the Atlanta RO granted service connection and assigned an initial 10 percent rating for lumbar disc disease, effective August 4, 2003.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006. 

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence pertinent to the claim on appeal, along with a waiver of his right to have this evidence initially considered by the AOJ.  The Board accepted this evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008). 

In September 2008, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

In an August 2010 rating decision, the AOJ granted service connection radiculopathy affecting each right and left lower extremity, and assigned a 20 percent rating for each disability, effective March 17, 2010.  The Veteran has not initiated an appeal of this decision.

In February 2011, the Board denied the claim for a rating in excess of 10 percent for service-connected lumbar disc disease and also remanded the claim for a TDIU to the AOJ for further action, to include providing information to the Veteran as to how he could establish entitlement to a TDIU, to include on an extra-schedular basis.  After completing the requested actions directed by the Board, the AOJ issued an SSOC on the TDIU claim in March 2012 and returned this matter to the Board for further consideration. 

In May 2012, the Board again remanded the TDIU claim for further evidentiary development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in SSOCs dated in December 2013 and November 2014), and returned the matter to the Board..

in June 2015 , the Board again remanded the TDIU claim for further evidentiary development.  After accomplishing further action,  the AOJ continued to deny the claim (as reflected in a SSOC dated in May 2017), and returned the matter to the Board.

With respect to the matter of representation, the claims file reflects that the Veteran was previously represented by the Georgia Department of Veterans Services.  However, in his July 2005 NOD, the Veteran revoked his power of attorney with the Georgia Department of Veterans Services and indicated that he would represent himself.  He subsequently appointed a private attorney, Kenneth Lavan, to represent him in this appeal.  However, in December 2014, the Veteran revoked a power of attorney for Attorney Lavan, and the attorney submitted a written statement of withdrawal of representation.  In February 2015, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Veteran's Representative) re-appointing the Georgia Department of Veterans Services as his representative.  The Board has recognized the change in representation. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for a TDIU on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board most recently remanded the claim for a TDIU, for additional evidentiary development-primarily to obtain a medical opinion addressing the functional effects of each disability, as well as the combined effects of all service-connected disabilities, on the Veteran's ability to perform the physical acts required for gainful employment.  In addition, the opinion provider was to consider the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

In July 2016, the AOJ obtained reports of back and psychiatric VA examinations that separately discussed each of the service-connected disabilities.  Specifically, the back examiner found that the Veteran was capable of limited lifting, carrying, standing, walking, and stooping; and the psychiatric examiner noted that the Veteran experienced depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  In April 2017, the AOJ obtained a report of a VA nerve examination that addressed the Veteran's                                                                                 moderate incomplete paralysis of the sciatic nerve, and reflected that the Veteran's radiculopathy impacted his ability to work since he had difficulty with prolonged standing and stooping.

While each VA examines addressed the functional effects of individual service-connected disabilities,  the AOJ did not obtain an opinion addressing the combined functional effects of all the Veteran's service-connected disabilities on his ability to perform the physical and mental acts required for gainful employment, as requested.  Furthermore, there is no discussion of the impact/significance of associated medications, as well as the Veteran's education and workplace skills.  

On this record, the Board is unable to find that substantial compliance with the prior remand has been achieved.  Hence, further remand of this matter is required to ensure such  compliance.   See Stegall, supra.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board further notes that at the time of the June 2015 remand, service connection had been established for  lumbar spine disability and for radiculopathy of each lower extremity associated with the lumbar spine disability.  However, in August 2015, the AOJ awarded service connection for major depressive disorder (MDD) (claimed as adjustment reaction mixed and dysthymia/depression) associated with his service-connected lumbar spine disability, assigning a 70 percent rating effective February 6, 2015.  In February 2016, the Veteran submitted a VA Form 21-8940 claiming total disability due to his service-connected lumbar spine disability, bilateral radiculopathy of the lower extremities, and MDD.  Thus, the functional effects of the Veteran's service-connected MDD must also be addressed in regards to the Veteran's overall ability to obtain and maintain gainful employment.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the TDIU claim, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the record includes VA treatment records from the Carl Vinson VA Medical Center (VAMC) dated through March 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Carl Vinson VAMC all pertinent records of evaluation and/treatment of the Veteran since March 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Acr (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from Carl Vinson VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and or the above has been completed, arrange for the Veteran to undergo VA examination by an appropriate physician-preferably one with expertise in occupational medicine. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Based on examination of the Veteran and review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities-currently, lumbar disc disease, as well as radiculopathy of each extremity, and MDD, each associated with lumbar spine disability-on his ability to perform the mental and physical actions required for employment.  

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner should consider all medical and lay evidence, to include private and VA treatment records, VA examination reports, vocational rehabilitation and employment reports, and statements provided by the Veteran and his friends and family.

The examiner should also consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

Complete, clearly stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails, without good cause, to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any  notice(s) of examination-sent to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for a TDIU.   

If the Veteran fails, without good cause, to report to the scheduled examination ,  in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the claim for a TDIU remains denied, furnish to the Veteran and his representative an SSOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

